Title: To George Washington from Major General Philemon Dickinson, 9 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 9th June 1778
                    
                    Your favors of the 5th & 7th instant, I receivd last Evening, your Excellency’s Orders, respecting the disposition of the Militia, upon the Enemy’s expected march thro’ the Jerseys, shall be strictly complied with.
                    I shall endeavour to be prepared for them, but it will take some time, to assemble a very large Body of Militia, I have no doubt they will turn out, with Spirit, upon such an occasion.
                    A small party of our Militia, brought off from Staten Island, a few Nights ago, an Island Colonel, (Farmer) & eleven Privates—nothing new from that quarter, no preparations making, that can be discover’d. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                